 

EXHIBIT 10.6

ANTARES PHARMA, INC.

2008 EQUITY COMPENSATION PLAN

RESTRICTED STOCK GRANT AGREEMENT

This RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), dated as of
____________ (the “Date of Grant”), is delivered by Antares Pharma, Inc. (the
“Company”), to __________________ (the “Grantee”).

RECITALS

A. The Company maintains the Antares Pharma, Inc. 2008 Equity Compensation Plan,
as amended and restated (the “Plan”), which provides for the grant of restricted
stock in accordance with the terms and conditions of the Plan.  The Board of
Directors of the Company (the “Board”) has decided to make a restricted stock
grant as an inducement for the Grantee to promote the best interests of the
Company and its stockholders.  

B. The Board is authorized to appoint a committee to administer the Plan and if
a committee is appointed, all references in this Agreement to the “Board” shall
be deemed to refer to the committee.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Restricted Stock Grant.  Subject to the terms and conditions set forth in
this Agreement and the Plan, the Company hereby grants the Grantee _______
shares of common stock of the Company, subject to the restrictions set forth
below and in the Plan (the “Restricted Stock”).  Shares of Restricted Stock may
not be transferred by the Grantee or subjected to any security interest until
the shares have become vested pursuant to this Agreement and the Plan.

2. Vesting and Nonassignability of Restricted Stock.

(a) Service-Based Vesting.  Subject to Sections 2(b) and 2(c), the shares of
Restricted Stock shall become vested, and the restrictions described in Sections
2(c) and 2(d) shall lapse, according to the following vesting schedule set forth
in this Section 2(a), if the Grantee continues to be Employed by, or provide
service to, the Employer (as defined in the Plan) from the Date of Grant until
the applicable vesting date.  The vesting of the Restricted Stock shall be
cumulative, but shall not exceed 100% of the shares of Restricted Stock.  If the
vesting schedule in this Section 2(a) would produce fractional shares, the
number of shares of Restricted Stock that vest shall be rounded down to the
nearest whole share.

 

Vesting Date

 

Shares Vested on Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

(b) Change of Control.  Except as otherwise provided in a written employment
agreement entered into by and between the Grantee and the Employer (as defined
in the Plan), in the event of a Change of Control (as defined in the Plan)
before the Restricted Stock is fully vested in accordance with the vesting
schedule set forth in Section 2(a) above, the Board may take such actions with
respect to the vesting of the shares of Restricted

1

 

--------------------------------------------------------------------------------

 

Stock as it deems appropriate pursuant to the Plan; provided that if the Company
is not the surviving corporation (or survives only as a subsidiary of another
corporation) as a result of the Change of Control and the Restricted Stock is
assumed by, or replaced with an award with comparable terms by, the surviving
corporation (or parent or subsidiary of the surviving corporation) and the
Grantee ceases to be Employed by, or provide service to, the Employer on account
of a termination by the Employer without Cause (as defined in the Plan) upon or
within 12 months following a Change of Control and before the Restricted Stock
is fully vested in accordance with the vesting schedule set forth in Section
2(a) above, any unvested shares of Restricted Stock shall become fully vested
upon such termination of employment.  If the Grantee continues to be Employed
by, or provide service to, the Employer through each of the applicable vesting
dates set forth in Section 2(a) following the Change of Control, the Restricted
Stock will vest pursuant to the vesting schedule set forth in Section 2(a).

(c) Forfeiture.  Except as otherwise provided in a written employment agreement
entered into by and between the Grantee and the Employer, if any, or as set
forth in Section 2(b) above, if the Grantee ceases to be Employed by, or provide
service to, the Employer for any reason before the Restricted Stock is fully
vested in accordance with this Agreement, the shares of Restricted Stock that
are not then vested shall be automatically forfeited as of the date on which the
Grantee ceases to be Employed by, or provide service to, the Employer and must
be immediately returned to the Company.

(d) Nonassignability.  During the period before the shares of Restricted Stock
vest (the “Restriction Period”), the non-vested Restricted Stock may not be
assigned, transferred, pledged or otherwise disposed of by the Grantee.  Any
attempt to assign, transfer, pledge or otherwise dispose of the shares contrary
to the provisions hereof, and the levy of any execution, attachment or similar
process upon the shares, shall be null, void and without effect.

3. Issuance of Certificates.

(a) Stock certificates representing the Restricted Stock may be issued by the
Company and held in escrow by the Company until the Restricted Stock vests, or
the Company may hold non-certificated shares until the Restricted Stock
vests.  During the Restriction Period, the Grantee shall receive any cash
dividends with respect to the shares of Restricted Stock, may vote the shares of
Restricted Stock and may participate in any distribution pursuant to a plan of
dissolution or complete liquidation of the Company.  In the event of a dividend
or distribution payable in stock or other property or a reclassification, split
up or similar event during the Restriction Period, the shares or other property
issued or declared with respect to the non-vested shares of Restricted Stock
shall be subject to the same terms and conditions relating to vesting as the
shares to which they relate.

(b) When the Grantee obtains a vested right to shares of Restricted Stock, a
certificate representing the vested shares shall be issued to the Grantee, free
of the restrictions under Section 2 of this Agreement.

(c) The obligation of the Company to deliver shares upon the vesting of the
Restricted Stock shall be subject to all applicable laws, rules, and regulations
and such approvals by governmental agencies as may be deemed appropriately to
comply with relevant securities laws and regulations.

4. Change of Control.  Except as otherwise provided in a written employment
agreement entered into by and between the Grantee and the Employer, if any, or
as set forth in Section 2(b) above, the provisions of the Plan applicable to a
Change of Control shall apply to the Restricted Stock, and, in the event of a
Change of Control, the Board may take such actions as it deems appropriate
pursuant to the Plan.

2

 

--------------------------------------------------------------------------------

 

5. Grant Subject to Plan Provisions.  This Agreement is made pursuant to the
Plan, the terms of which are incorporated herein by reference, and in all
respects shall be interpreted in accordance with the Plan.  The grant is subject
to interpretations, regulations and determinations concerning the Plan
established from time to time by the Board in accordance with the provisions of
the Plan, including, but not limited to, provisions pertaining to (a) rights and
obligations with respect to withholding taxes, (b) the registration,
qualification or listing of the shares, (c) changes in capitalization of the
Company, and (d) other requirements of applicable law.  The Board shall have the
authority to interpret and construe the grant pursuant to the terms of the Plan,
and its decisions shall be conclusive as to any questions arising hereunder and
the Grantee’s acceptance of this grant of Stock Units is the Grantee’s agreement
to be bound by the interpretations and decisions of the Board with respect to
this grant and the Plan.

6. Withholding.  The Grantee shall be required to pay to the Company, or make
other arrangements satisfactory to the Company to provide for the payment of,
any federal, state, local or other taxes that the Employer is required to
withhold with respect to the grant or vesting of the Restricted Stock.  Subject
to Board approval, the Grantee may elect to satisfy any tax withholding
obligation of the Employer with respect to the Restricted Stock by having shares
withheld up to an amount that does not exceed the minimum applicable withholding
tax rate for federal (including FICA), state, local and other tax liabilities.

7. Section 83(b) Election.  The Grantee hereby acknowledges that the Grantee has
been informed that, with respect to the shares of Restricted Stock, the Grantee
may file an election with the Internal Revenue Service, within 30 days of the
execution of this Agreement, electing pursuant to Section 83(b) of the Internal
Revenue Code of 1986, as amended, (the “Code”) to be taxed currently on any
difference between the purchase price of the shares of Restricted Stock and
their fair market value on the date of purchase.  Absent such an election,
taxable income will be measured and recognized by the Grantee at the time or
times at which the forfeiture restrictions on the shares of Restricted Stock
lapse.  The Grantee is strongly encouraged to seek the advice of his own tax
consultants in connection with the issuance of the shares of Restricted Stock
and the advisability of filing of the election under Section 83(b) of the
Code.  A form of election under Section 83(b) is attached hereto as Exhibit A
for reference.

THE GRANTEE ACKNOWLEDGES THAT IT IS NOT THE COMPANY’S, BUT RATHER THE GRANTEE’S
SOLE RESPONSIBILITY TO FILE THE ELECTION UNDER SECTION 83(b) TIMELY.

8. No Employment or Other Rights.  This Agreement shall not confer upon the
Grantee any right to be retained by or in the employ or service of the Employer
and shall not interfere in any way with the right of the Employer to terminate
the Grantee’s employment or service at any time. The right of the Employer to
terminate at will the Grantee’s employment or service at any time for any reason
is specifically reserved.

9. Assignment by Company.  The rights and protections of the Company hereunder
shall extend to any successors or assigns of the Company and to the Company’s
parents, subsidiaries, and affiliates.  This Agreement may be assigned by the
Company without the Grantee’s consent.

10. Complete Agreement.  This Agreement will become effective as of the Date of
Grant.  Each executed counterpart of this Agreement will constitute an original
document and, all of them, together, will constitute the same agreement.  This
Agreement records the final, complete, and exclusive understanding of the
parties with respect to the matters addressed herein and, except with respect to
any written employment agreement by and between the Grantee and the Employer,
supersedes any prior or contemporaneous agreement, representation, or
understanding, whether oral or written, by either of them, relating to the
matters addressed herein.  

3

 

--------------------------------------------------------------------------------

 

11. Applicable Law.  The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

12. Notice.  Any notice to the Company provided for in this Agreement shall be
addressed to the Company in care of the General Counsel at the corporate
headquarters of the Company, and any notice to the Grantee shall be addressed to
such Grantee at the current address shown on the payroll of the Employer, or to
such other address as the Grantee may designate to the Employer in writing.  Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

[Signature Page Follows]

4

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this Agreement, and the Grantee has placed his or her
signature hereon, effective as of the Date of Grant.

 

 

ANTARES PHARMA, INC.

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

I hereby accept the grant of Restricted Stock described in this Agreement, and I
agree to be bound by the terms of the Plan and this Agreement.  I acknowledge
that I have received the Plan and the Plan prospectus, which are available on
the Company’s internal X drive (or successor drive); provided that paper copies
of the Plan and the Plan prospectus are available upon request by contacting
Human Resources at (609) 359-3020.  I hereby further agree that all of the
decisions and determinations of the Board shall be final and binding.

 

 

Grantee:

 

 

 

 

 

Date:

 

 

 

 

5

 

--------------------------------------------------------------------------------

 

Exhibit A

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED

The undersigned taxpayer hereby makes an election pursuant to Section 83(b) of
the Internal Revenue Code of 1986, as amended, and the Treasury Regulations
thereunder (the “Regulations”), and in connection with this election supplies
the following information:

 

 

(1)

Name of taxpayer making election:

 

 

 

 

Address:  

 

 

 

 

Social Security Number:  

 

 

 

 

Tax Year for which election is being made:

 

 

(2) The property with respect to which the election is being made consists of
             shares of common stock of Antares Pharma, Inc. (the “Company”).

(3) Date the property was transferred:              (the “Date of Grant”).

(4) The stock is subject to forfeiture to the Company if the taxpayer ceases to
be employed by, or provide service to, the Company during the restriction
period.  The restriction period lapses according to the following schedule, if
the taxpayer is employed by, or providing service to, the Company from the Date
of Grant until the applicable vesting date:

 

Vesting Date

 

Shares Vested on Vesting Date

 

 

 

 

 

 

 

 

 

 

 

 

 

Notwithstanding the foregoing, if the taxpayer’s employment or service is
terminated by the Company without cause upon or within 12 months following a
change of control of the Company, any unvested shares will fully vest upon such
termination of employment.

(5) The fair market value at the time of the transfer of the stock (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is $              per share.

(6) The amount paid for the stock is $              per share ($            
aggregate consideration).

(7) A copy of this statement has been furnished to the Company (and to the
transferee of the Stock, if different from the taxpayer) as required by
§1.83-2(d) of the Regulations.

(8) This statement is executed as of             .

                                        

Taxpayer

 

--------------------------------------------------------------------------------

 

INSTRUCTIONS FOR FILING SECTION 83(B) ELECTION

Attached is a form of election under section 83(b) of the Internal Revenue
Code.  If you wish to make such an election, you should complete, sign and date
the election and then proceed as follows:

1.  Execute three counterparts of your completed election (plus one extra
counterpart for each person other than you, if any who receives property that is
the subject of your election), retaining at least one photocopy for your
records.

2.  Send one counterpart to the Internal Revenue Service Center with which you
will file your Federal income tax return for the current year (e.g., Holtsville,
New York for New Jersey residents) via certified mail, return receipt
requested.  THE ELECTION SHOULD BE SENT IMMEDIATELY, AS YOU ONLY HAVE 30 DAYS
FROM THE ISSUANCE/PURCHASE/GRANT DATE WITHIN WHICH TO MAKE THE ELECTION – NO
WAIVERS, LATE FILINGS OR EXTENSIONS ARE PERMITTED.

3.  Deliver one counterpart of the completed election to the Company for its
files.

4.  If anyone other than you (e.g., one of your family members) will receive
property that is the subject of your election, deliver one counterpart of the
completed election to each such person.

 